Exhibit 10.3 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT ("Agreement") is entered into effective as of May 1, 2014 (the "Effective Date"), by and between Kenneth T. Kunberger ("Executive") and International Textile Group, Inc. ("ITG"), a Delaware corporation. RECITALS: A.Executive has agreed to serve as the President and Chief Executive Officer of ITG, is a key corporate officer of ITG, and is expected to make major contributions to the profitability, growth, and financial strength of ITG. B.ITG desires to employ Executive, and Executive desires to accept such employment, under the terms and conditions of this Agreement. C.The Board of Directors of ITG has also determined that it is in the best interests of the stockholders and ITG to promote stability among key officers. IN CONSIDERATION OF THE FOREGOING, the mutual covenants contained herein, and other good and valuable consideration, receipt of which is hereby acknowledged, the parties agree as follows: 1.Definitions. 1.1"Base Salary" has the meaning set forth in Section 6.1. 1.2"Board" means the Board of Directors of ITG. "Cause" means Executive's (i) gross insubordination; (ii) falsification of any work, personnel or other Company records; (iii) unauthorized taking of Company funds or property, or unauthorized charges against the Company's accounts (other than nominal charges inadvertently made and promptly repaid to the Company); (iv) refusal to perform his duties; (v) gross negligence or reckless misconduct in the performance of his duties; (vi) failure to follow the reasonable and lawful direction of the Board; (vii) failure to cooperate in any corporate investigation; (viii) conviction of, or the entering of a plea of guilty or no contest to, a felony involving fraud, dishonesty or moral turpitude; (ix) engaging in any other serious misconduct which impacts Executive's ability to effectively perform his duties; or (x) material breach of this Agreement. With respect to actions or omissions that, in ITG's reasonable discretion, are capable of cure, no act or omission shall constitute Cause unless it remains uncured by Executive more than 10 days after Executive receives written notice thereof from ITG describing in reasonable detail the act or omission constituting Cause. 1 1.4"Change in Control" means the occurrence of any of the following events after the Effective Date: (A)Any Person becomes the beneficial owner, directly or indirectly, of securities of ITG representing 60% or more of the combined voting power of ITG's then outstanding securities; (B)The consummation of a merger, consolidation, reorganization or share exchange of ITG with any other entity (or any other similar form of corporate transaction), other than a transaction which would result in the voting securities of ITG outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) at least 60% of the combined voting power of the voting securities of ITG or such surviving entity outstanding immediately after such merger or consolidation; (C)In one transaction or a series of related transactions, whether in liquidation, dissolution or otherwise, transfer of assets or earning power aggregating 60% or more of the assets or earning power of ITG and its subsidiaries (taken as a whole) to any other entity or entities; or (D)The cessation, for any reason during any period of 24 consecutive months, of individuals who at the beginning of such period constitute the Board, to constitute at least a majority thereof, unless the election of each director who was not a director at the beginning of such period has been approved in advance by at least 2/3 of the continuing directors then in office. As used herein, the term "Person" will have the meaning given in Section 3(a)(9) of the Securities Exchange Act of 1934, as modified and used in Section 13(d) and Section 14(d) thereof; provided, a Person will not include (A) ITG or any of its subsidiaries; (B) a trustee or other fiduciary holding securities under an employee benefit plan of ITG or any of its subsidiaries; (C) an underwriter temporarily holding securities pursuant to an offering of such securities; or (D) a corporation owned, directly or indirectly, by the shareholders of ITG in substantially the same proportions as their ownership of stock of ITG. 1.5"Code" means the Internal Revenue Code of 1986, as amended. 1.6"Company" means ITG and each of the affiliates of ITG (meaning any entity that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, TTG), along with all successors and assigns of each of such entities. 1.7"Disability" or "Disabled" means the Executive's absence from or inability to perform the material duties of his job for more than six (6) months during any twelve (12) month period, because of Executive's mental or physical incapacity that causes him to be incapable of performing his usual and customary duties under this Agreement with reasonable accommodation. 1.8"Employee Benefits" means the benefit plans, programs and policies maintained by the Company for its employees. "Employee Benefits" shall include, but not be limited to, such plans as adopted by and as may be amended by the Board or any committee designated by the Board and shall also refer to and include benefits made available to Executive and/or to other members of ITG's senior management. 2 1.9"Good Reason" means the termination of Executive's employment by Executive for any of the following reasons: (A)involuntary reduction in Executive's Base Salary in a material amount, other than as part of a company-wide reduction that proportionately affects all members of ITG's senior management; (B)involuntary discontinuance or material reduction in bonus award opportunities or eligibility for Executive under the Incentive or Bonus Plan, unless a generally applicable and comparable company-wide reduction or elimination of all officers' bonus award opportunities or eligibility occurs simultaneously with such discontinuance or reduction; (C)failure by the Board to award a bonus to Executive for a year in an amount that is at least the amount of the bonus determined under the Management Incentive Program based on Executive's target bonus for such year and the level of achievement of the financial business goals and performance measures communicated to Executive for such year; provided that Executive's target bonus shall not constitute a floor or guaranteed amount for purposes of the Board's determination of the bonus awarded to Executive; (D)involuntary discontinuance of Executive's participation in any Employee Benefits unless either (i) such Employee Benefits are discontinued as a matter of Company policy applied equally to all members of the 1TG's senior management who participate in such Employee Benefits or (ii) the discontinued Employee Benefits are not material; (E)failure to obtain an assumption of ITG's obligations under this Agreement by any successor to ITG, regardless of whether such entity becomes a successor to ITG as a result of a merger, consolidation, sale of assets of ITG, or other form of reorganization, except when the rights and obligations of ITG under this Agreement are vested in and assumed by the successor to ITG by operation of law; (F)involuntary, permanent relocation of Executive's primary office to a location more than fifty (50) miles from the City of Greensboro, State of North Carolina; and (G)material reduction of Executive's authority, duties, and responsibilities from those in effect on the Effective Date or a change in title or reporting line provided in Section 4 in effect on the Effective Date; provided that a disciplinary suspension, and the requirement that Executive not report to work during the disciplinary suspension, will not constitute Good Reason if Executive continues to receive the compensation and benefits required under this Agreement. 1.10 "Incentive or Bonus Plan" means any annual or long-term incentive compensation plan for employees of ITG. "Incentive or Bonus Plan" shall include, but not be limited to, an annual Management Incentive Program, a Long-Term Incentive Program and such other bonus plans as adopted by and as may be amended by the Board or any committee designated by the Board. 3 1.11 "Prohibited Employer" means (i) any entity in the textile manufacturing industry to the extent it involves manufacture of denim fabrics and worsted wool from yarn, in which ITG is now engaged, and (ii) any ITG customer that purchased an amount constituting 10% or more of ITG's denim sales for the most recently completed fiscal year of ITG ("Tier 1 Customer"). Prohibited Employer shall not include any supplier of the Company, or any customer of the Company not described in (ii), that are not themselves involved in such textile manufacturing. 1.12 "Restricted Customers" means the specific customer accounts of ITG with which Executive had any contact or for which Executive had any responsibility (either direct or supervisory) at the time of termination of Executive's employment and at any time during the two-year period prior to such termination. 1.13 "Restricted Industry" means the textile manufacturing industry to the extent it involves manufacture of denim fabrics and worsted wool from yarn, in which ITG is now engaged, and includes commission printing and finishing as now performed by ITG. Restricted Industry shall not include suppliers of the Company or customers of the Company, such as garment manufacturers, who are not themselves involved in such textile manufacturing. 1.14 "Restricted Territory" means the geographic areas within a 200-mile radius of any and all ITG locations in, to, or for which Executive worked, to which Executive was assigned, or as to which Executive had any responsibility (either direct or supervisory) at the Termination Date and at any time during the two-year period prior to the Termination Date. 1.15 "Stock Plan" means any stock-based award or other incentive plan adopted and as may be subsequently amended by the Board or any committee designated by the Board for the benefit of employees of the Company. 1.16 "Termination Date" means the date of termination of Executive's employment with ITG. 2.Termination of Prior Agreements. The parties hereto acknowledge and agree that, as of the Effective Date, all prior employment agreements between the Executive and the Company are terminated, and each and every provision of each of such agreements is rendered void and of no further force or effect whatsoever. 3.Employment. ITG hereby employs Executive, and Executive hereby accepts employment, according to the terms and conditions set forth in this Agreement and for the period specified in Section 5 of this Agreement. 4 4.Duties. Through the Termination Date, Executive shall serve ITG as its President and Chief Executive Officer in accordance with reasonable and lawful directions from the Board and in accordance with ITG's Articles of Incorporation and Bylaws, as both may be amended from time to time. Executive will report directly to the Board. While Executive is employed by ITG as a full-time employee, Executive shall serve ITG faithfully, diligently, competently, and to the best of his ability, and will exclusively devote his full time, efforts, skill, and attention to the business of the Company and to the promotion of its interests. Executive shall not, without the written consent of the Board, either (i) render services to or for any person, firm, corporation or other entity or organization in exchange for compensation, regardless of the form in which such compensation is paid and whether or not it is paid directly or indirectly to Executive, or (ii) serve as a board member, director or trustee of any corporation or organization, regardless of whether Executive is paid for such services. Nothing in this Section 4 shall preclude Executive from managing his personal investments and affairs, provided that such activities in no way interfere with the proper performance of his duties and responsibilities as President and Chief Executive Officer of ITG. 5.Term of Employment. The term of this Agreement shall commence on the Effective Date and end on the date of termination of Executive's employment pursuant to the provisions of Section 8. 6.Compensation. 6.1Base Salary. Through the Termination Date, Executive will receive, as part of his compensation for the performance of his duties and obligations under this Agreement, a minimum base salary of Five Hundred Seventy-Five Thousand Dollars ($575,000.00) per year, which will be payable in accordance with ITG's normal payroll practices. Executive's Base Salary will be subject to annual review by the Board or any committee designated by the Board; provided, that the Base Salary shall not be adjusted during the first two years following the Effective Date, and provided further that the Base Salary may not be reduced below the minimum amount specified in this Section, except as permitted by Section 1.9(A). The base salary, as it may be modified from time to time, is referred to herein as the "Base Salary." 6.2Bonus. Executive will be eligible to receive bonuses each year in accordance with the Incentive or Bonus Plan. The bonus shall be determined by the Board based upon a written annual Management Incentive Program ("MIP") for each calendar year, which shall provide for a target bonus for Executive equal to at least 70% of Executive's Base Salary and shall set forth the financial business goals and performance measures communicated to Executive in writing by March 1 of that calendar year. The bonus shall also include a written Long-Term Incentive Program ("LTIP") with a target bonus amount for Executive of no less than 11% of the LTIP bonus pool. Notwithstanding the foregoing, for 2014 only, Executive shall be entitled to a minimum, guaranteed annual bonus of no less Than Two Hundred Fifty Thousand Dollars ($250,000.00) payable in a single lump-sum cash payment. 5 6.3Withholding. All compensation payable to Executive pursuant to this Section 6 shall be paid net of amounts withheld for federal, state, municipal or local income taxes, Executive's share (if any) of any payroll taxes, and such other federal, state, municipal or local tax withholdings as may be required. 7.Other Benefits of Employment. 7.1Employee Benefits.
